FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 31, 2022

                                     No. 04-22-00311-CR

                                   EX PARTE Otis GREER

                 From the 227th Judicial District Court, Bexar County, Texas
                            Trial Court No. 1992CR1623W-W4
                      Honorable Kevin M. O'Connell, Judge Presiding


                                        ORDER
        In 1992, Appellant pled guilty to aggravated sexual assault, a felony. He was sentenced
to confinement in the Texas Department of Criminal Justice—Institutional Division for life.
       After Appellant filed a fourth subsequent petition for post-conviction writ of habeas
corpus, see TEX. CODE CRIM. PROC. ANN. art. 11.07, § 4(a), on January 4, 2022, the trial court
found that it could not reach the merits of Appellant’s subsequent application because the
application did not meet the statutory requirements. See id.
       On March 31, 2022, Appellant filed an untimely notice of appeal in this court. See TEX.
R. APP. P. 26.2, 26.3.
        This court has “no jurisdiction over post-conviction writs of habeas corpus in felony
cases.” In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig. proceeding)
(per curiam); accord TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a); Hoang v. State, 872
S.W.2d 694, 697 (Tex. Crim. App. 1993). “Post-conviction writs of habeas corpus are to be filed
in the trial court in which the conviction was obtained [and] made returnable to the Court of
Criminal Appeals.” In re Coronado, 980 S.W.2d at 692 (citing TEX. CODE CRIM. PROC. ANN.
art. 11.07, § 3).
       We order Appellant to show cause in writing within twenty days of the date of this order
why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 44.3.
       All other appellate deadlines are suspended pending further order of this court.
        If Appellant fails to respond as ordered, this appeal will be dismissed without further
notice. See TEX. R. APP. P. 43.2(f).
                                                                             FILE COPY



                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court